Citation Nr: 0901038	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  02-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a left 
shoulder injury, including as secondary to the low back 
injury.

3.  Entitlement to service connection for residuals of a neck 
injury, including as secondary to the low back injury.

4.  Entitlement to service connection for prostate cancer, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant, his daughter, and his son-in-law


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claims for 
service connection for residuals of low back, left shoulder, 
and neck injuries.

During a January 2004 hearing in Washington, DC, before the 
undersigned Veterans Law Judge (VLJ) of the Board, the 
veteran's representative indicated that the left shoulder and 
neck injuries were being claimed as secondary to the low back 
injury.  See the transcript of the hearing at page 5.

In June 2004, the Board remanded these claims to the RO for 
further development and consideration.  The RO completed the 
requested development, continued to deny these claims, and 
returned them to the Board for further appellate 
consideration.  And in a December 2005 decision, the Board 
denied all three claims concerning the low back, left 
shoulder, and neck.  The veteran appealed the Board's 
decision to the U. S. Court of Appeals for Veterans Claims 
(Court).



Another RO decision since issued in March 2007, during the 
pendency of the appeal to the Court concerning those other 
claims, denied an additional claim for service connection for 
prostate cancer - including as secondary to herbicide 
exposure.  And the veteran perfected an appeal of that claim 
to the Board, as well.  See 38 C.F.R. § 20.200 (2008) (an 
appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after receipt of a 
statement of the case (SOC), a timely filed substantive 
appeal (e.g., VA Form 9 or equivalent statement)).

In a recent March 2008 memorandum decision, the Court vacated 
the Board's December 2005 decision denying the claims for 
service connection for residuals of low back, left shoulder 
and neck injuries.  The Court then proceeded to remand these 
claims to the Board for further development and 
readjudication in compliance with directives specified.  To 
comply with the Court's order, the Board in turn is remanding 
these claims to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The Board is also remanding the 
claim for prostate cancer.

The Board advanced this appeal on the docket in December 2008 
pursuant to 38 C.F.R. § 20.900(c) (2008).  See also 
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Court vacated the Board's prior December 2005 decision 
denying the veteran's claims concerning his low back, left 
shoulder, and neck, in part, because the Board relied on an 
inadequate medical opinion obtained from an October 2004 
VA compensation examination.  So another examination and 
opinion are needed before readjudicating these claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Court, in particular, was troubled by the fact that the 
VA examiner appeared to have discredited the veteran's lay 
statements pertaining to his alleged in-service injuries in 
1953, but then characterized all evidence following a post-
service injury in February 1972 as fact.  The Court also 
pointed out that the examiner's ultimate conclusion that 
"there is not a direct relationship between the [veteran's] 
multiple complaints and the multiple findings by review of 
the records and the parachute injury of 1953," clearly 
contradicts his subsequent statement that the etiology of the 
veteran's lumbar spine disability and the surgery are 
"unclear, to say the least," and that "[i]n any event, it 
is very difficult to establish etiology based on one 
traumatic event."  The Court was thus unconvinced by how the 
examiner reached the conclusion that the etiology of the 
veteran's back disability is unclear and cannot be determined 
by medical science, but was nonetheless able to render a 
definitive opinion that a direct relationship does not exist 
between the alleged 1953 parachuting injury and his current 
back disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007) (holding that "the mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign the doctor's opinion").  
Therefore, another examination and opinion are needed to 
address these deficiencies in the prior opinion.  

As for the remaining claim for service connection for 
prostate cancer, the Board sees the veteran has submitted 
additional relevant evidence concerning this claim since the 
June 2008 SOC.  And he did not waive his right to have the RO 
initially consider this additional evidence, such as in a 
supplemental SOC (SSOC).  See 38 C.F.R. §§ 19.31, 19.37, 
20.800, 20.1304(c) (2008); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for another VA 
orthopedic examination to determine the 
etiology of any disorders currently 
affecting his low back, left shoulder, 
and neck.  To facilitate making this 
important determination, the claims file, 
including a complete copy of this remand 
and the Court's memorandum decision, must 
be made available to the designated 
examiner for a review of the pertinent 
medical and other history.

Following a review of the veteran's 
claims file, completion of the physical 
examination, and receipt of all 
diagnostic or other test results, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent or greater 
probability) that any current disorders 
involving the veteran's low back, left 
shoulder, and neck are related to his 
military service, but particularly to 
injuries he alleges he sustained during a 
parachute jump in 1953.  In making this 
determination, the examiner is advised to 
consider the various lay statements 
submitted in support of the veteran's 
claims - alleging he experienced a 
continuity of symptomatology (persistent 
pain, etc.) following that injury in 
service - versus other evidence 
indicating he injured his back in 1972, 
nearly 20 years after his military 
service ended, when he slipped and fell 
backwards down a stairway.



Is it just as likely as not the injury in 
service caused the current pathology or 
more likely the injury after service did?  
If, per chance, the examiner is simply 
unable to make this determination without 
resorting to speculation (without any 
degree of medical certainty), then he/she 
must expressly indicate this in the 
report of the evaluation and discuss why 
a response is not reasonably possible or 
feasible.

If it is determined the veteran's low 
back disorder is at least as likely as 
not attributable to his military service, 
and in particular to the alleged 
pararchuting injury mentioned, then the 
examiner should also comment on whether 
it also is at least as likely as not the 
veteran's left shoulder and neck 
disorders are directly attributable to 
that parachuting injury or, 
alternatively, were secondarily either 
caused or chronically aggravated by his 
service-related low back disorder.  

The examiner must discuss the rationale 
for all opinions and conclusions 
expressed, whether favorable or 
unfavorable.

2.  Then readjudicate all four claims in 
light of the additional evidence.  In 
readjudicating the claim for service 
connection for prostate cancer, it 
necessary to discuss all additional 
evidence submitted since the June 2008 
SOC concerning this claim.  And in 
readjudicating the claims concerning the 
low back, left shoulder and neck 
disorders, consider the points the Court 
noted in its memorandum decision.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



